Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports third quarter results << Note to Editors: All figures shown in Canadian dollars unless otherwise noted. >> TORONTO, Nov. 5 /CNW/ - Sun Life Financial Inc. (TSX/NYSE: SLF) reported a net loss of $140 million for the third quarter of 2009, compared with a net loss of $396 million in the same period last year. The diluted loss per share was $0.25 compared to a diluted loss per share of $0.71 in the third quarter of 2008. Return on equity was negative 3.5% for the third quarter of 2009. The net loss in the third quarter of 2009 was primarily driven by the implementation of certain equity- and interest rate-related actuarial assumption updates previously announced on August 6, 2009. While favourable equity markets provided some earnings momentum, third quarter results were adversely affected by reserve increases for downgrades on the Company's investment portfolio. The Board of Directors of Sun Life Financial today declared a quarterly shareholder dividend of $0.36 per common share, maintaining its current quarterly dividend. "There is underlying strength in our business but we continue to face challenging economic headwinds," said Donald A. Stewart, Chief Executive Officer, Sun Life Financial. "Earnings in the third quarter were negatively impacted by previously announced actuarial assumption updates as well as credit markets." He added, "There are encouraging signs of progress including strong net flows and asset levels which reached a 12-month high at MFS. Our Canadian business reflects a strong brand and distribution, our U.S. business continues to benefit from enhanced distribution and strong annuity sales, and we are well positioned in our international markets." << MANAGEMENT'S DISCUSSION & ANALYSIS For the period ended September 30, 2009 Dated November 5, 2009 Earnings and Profitability The financial results presented in this document are unaudited. FINANCIAL SUMMARY Quarterly Results Year to date Q3'09 Q2'09 Q1'09 Q4'08 Q3'08 2009 2008 Common shareholders' net income (loss) ($ millions) (140) 591 (213) 129 (396) 238 656 Operating earnings (loss)(1) ($ millions) (140) 591 (186) (696) (396) 265 656 Basic earnings (loss) per common share (EPS) ($) (0.25) 1.06 (0.38) 0.23 (0.71) 0.42 1.17 Diluted EPS ($) (0.25) 1.05 (0.38) 0.23 (0.71) 0.42 1.14 Diluted operating EPS(1) ($) (0.25) 1.05 (0.33) (1.25) (0.71) 0.47 1.14 Return on common equity (ROE) (%) (3.5) 14.9 (5.5) 3.3 (10.2) 2.0 5.6 Operating ROE(1) (3.5) 14.9 (4.7) (17.9) (10.2) 2.2 5.6 Average common shares outstanding (millions) 560.8 559.8 559.7 559.7 559.7 560.1 561.7 Closing common shares outstanding (millions) 562.4 560.7 559.7 559.7 559.7 562.4 559.7 >> Sun Life Financial Inc.(2) reported a net loss attributable to common shareholders of $140 million for the quarter ended September 30, 2009, compared with a net loss of $396 million in the third quarter of 2008. Net losses in the third quarter of 2009 were impacted by the implementation of equity- and interest rate-related actuarial assumption updates of $513 million and reserve increases of $194 million for downgrades on the Company's investment portfolio. These decreases were partially offset by reserve releases of $161 million as a result of favourable equity markets. Results in the third quarter of 2008 were impacted primarily by asset impairments and credit-related losses and a steep decline in equity markets. Results last year also included earnings of $31 million or $0.06 per share from the Company's 37% ownership interest in CI Financial, which the Company sold in the fourth quarter of 2008. Return on equity (ROE) for the third quarter of 2009 was negative 3.5% compared with negative 10.2% for the third quarter of 2008. The change in ROE resulted from a loss per share of $0.25 in the third quarter of 2009, versus a loss per share of $0.71 reported in the same period one year ago. Common shareholders' net income for the first nine months of 2009 was $238 million, compared to $656 million in the same period in 2008. Net income in the first nine months of 2009 was impacted primarily from the negative impact of the implementation of equity- and interest rate-related actuarial assumption updates of $513 million in the third quarter of 2009, reserve increases for downgrades on the Company's investment portfolio and net credit impairments. These decreases were partially offset by net reserve releases from equity market and interest rate movements. Results for the first nine months of 2008 included asset impairments and credit-related losses, as well as earnings of $100 million from the Company's 37% ownership interest in CI Financial. Operating earnings for the first nine months of 2009 were $265 million, compared to $656 million in the first nine months of 2008. Operating earnings for the first nine months of 2009 excluded after-tax charges of $27 million for restructuring costs taken as part of the Company's efforts to reduce expense levels and improve operational efficiency. Impact of Certain Actuarial Assumption Updates Management makes judgments involving assumptions and estimates relating to the Company's obligations to policyholders, some of which relate to matters that are inherently uncertain. The Company's benefit payment obligations are estimated over the life of its annuity and insurance products, based on internal valuation models, and are recorded in its financial statements, primarily in the form of actuarial liabilities. The determination of these obligations is fundamental to the financial results and requires management to make assumptions about a number of factors over the life of its products. The Company reviews these assumptions each year, generally in the third and fourth quarters, and revises these assumptions, if appropriate. Following the second quarter of 2009, the Company announced that it would review and update the equity and interest rate assumptions used to value its variable annuity, segregated fund and certain fixed annuity and individual life liabilities in the third quarter (equity and interest rate assumption updates). Equity related assumption updates, which are part of an annual process to update the Company's economic assumptions with recent data, were driven by the pronounced equity market volatility experienced over the past year. The Company's interest rate-related assumption updates in the third quarter of 2009 were driven primarily by new criteria provided by a committee of the Canadian Institute of Actuaries. The net result of these updates in the third quarter of 2009 was an unfavourable impact to net income of $513 million, which was within the range of estimates provided in the management's discussion and analysis (MD&A) for the second quarter of 2009. The majority of these non-cash updates consist of actuarial provisions for adverse deviations which will emerge as income over time to the extent that experience in the future is consistent with the Company's current best estimates. The impact of the implementation of the equity and interest rate assumptions updates on the Minimum Continuing Capital Surplus Requirements (MCCSR) ratio for Sun Life Assurance Company of Canada (Sun Life Assurance) and the Company's equity and interest rate sensitivities can be found in the "Capital Management and Liquidity" and "Market Risk Sensitivity" sections in this MD&A. Estimated 2010 Normalized Earnings The information in this section is forward-looking information and estimated normalized earnings is a non-GAAP measure. Additional information on forward-looking information and non-GAAP measures can be found below in the sections "Forward-Looking Statements" and "Use of Non-GAAP Financial Measures". Recent market conditions have resulted in substantial volatility in the Company's reported financial results over the past year. The Company expects that macroeconomic challenges and market volatility will continue for some time. The Company previously generated average annual operating earnings of $2.1 billion from 2005 to 2007. Earnings at this level reflect the corresponding asset and account values in existence at that time and an environment characterized by relatively stable interest rates, rising equity markets and favourable credit conditions. Going forward, earnings are expected to reflect today's lower asset levels and account values as well as higher risk management costs, potential volatility and uncertainty in capital markets, the expected higher levels of capital required by regulators, lower leverage, currency fluctuations and the potential for higher tax costs as governments around the world look to address higher deficits. To reflect these environmental factors and updated expectations, the Company is providing an estimate of 2010 normalized earnings at this time. Estimated 2010 normalized earnings constitute a financial outlook that estimates full-year 2010 after-tax financial results for the Company based on (i) the estimated emergence during the period of expected profit from the Company's insurance business in-force, based on the achievement of current best-estimate actuarial assumptions, plus estimated expected profit from the Company's asset management businesses, (ii) the estimated impact of writing new business during the period, (iii) estimated investment income earned on the Company's surplus assets, less debt servicing costs, during the period, and (iv) an effective tax rate for the Company during the period of between 18% and 22%. Estimated 2010 normalized earnings are based on economic and other assumptions that include (i) approximately 8% growth in equity markets per annum, (ii) a business mix (including the Company's recent acquisition in the U.K.), foreign currency exchange rates, credit spreads and interest rates consistent with levels as at September 30, 2009(3), and (iii) investment returns, tax rates, capital requirements, mortality/morbidity experience and policyholder behaviour consistent with the Company's current best-estimate actuarial assumptions. Estimated 2010 normalized earnings do not include management actions and changes in assumptions for the valuation of actuarial liabilities, gains and losses and other items outside the range of current best-estimate assumptions, such as the market impact on segregated fund guarantees, credit impairments, changes in credit ratings on the Company's fixed income portfolio, and investment-related gains and losses, the net effect of which the Company cannot reliably estimate. Estimated 2010 normalized earnings are based on the assumptions about future economic and other conditions, qualifications and courses of action described in this section and elsewhere in this MD&A. Reported financial results in 2010 may differ materially from estimated 2010 normalized earnings for a variety of reasons, including changes to the economic and other assumptions used to estimate 2010 normalized earnings, and actual economic and other experience before and during 2010 that is different than the Company's estimates. The Company is subject to a number of sources of volatility that are described elsewhere in this MD&A, which may cause normalized earnings to be outside of the range of the estimate. Information related to estimated 2010 normalized earnings should be read in conjunction with the information contained in the "Market Risk Sensitivity" and "Outlook" sections of this MD&A, "Risk Factors" in the Company's annual information form (AIF) for the year ended December 31, 2008, and "Critical Accounting Estimates" and "Risk Management" in the Company's annual MD&A. Subject to the foregoing, the Company estimates normalized earnings for the year ended December 31, 2010 to be in the range of $1.4 billion to $1.7 billion. The Company cannot provide assurance that the Company's reported earnings in 2010 will be within the indicated range. Impact of Currency The Company has operations in key markets worldwide, including the United States, the United Kingdom, Ireland, Hong Kong, the Philippines, Indonesia, India, China and Bermuda, and generates earnings in local currencies in these jurisdictions, which are translated into Canadian dollars. The bulk of the Company's exposure to movements in foreign exchange is to the U.S. dollar. Items impacting the Company's consolidated statement of operations are translated back to Canadian dollars using average exchange rates for the respective period. For items impacting the consolidated balance sheet, period end rates are used for currency translation purposes. In general, the Company's net income benefits from a weakening Canadian dollar and is adversely affected by a strengthening Canadian dollar as net income from the Company's international operations is translated back to Canadian dollars. In a period of net losses, the weakening of the Canadian dollar can exacerbate losses. The relative impact of currency in any given quarter is driven by the movement in currency rates as well as the proportion of earnings generated in the Company's foreign operations. The Company generally expresses the impact of currency on net income on a year-over-year basis. During the third quarter of 2009 the Canadian dollar appreciated relative to the U.S. dollar compared with the second quarter of 2009; however, the value of the Canadian dollar weakened in the third quarter of 2009 compared with the third quarter of 2008. In the third quarter of 2009, the Company's overall reported net loss increased by $23 million as a result of the weakening of the Canadian dollar relative to the third quarter of 2008. Performance by Business Group The Company manages its operations and reports its results in five business segments: Sun Life Financial Canada (SLF Canada), Sun Life Financial U.S. (SLF U.S.), MFS Investment Management (MFS), Sun Life Financial Asia (SLF Asia) and Corporate. Additional detail concerning the segments is outlined in Note 5 to Sun Life Financial Inc.'s interim consolidated financial statements for the quarter ended September 30, 2009, which are prepared in accordance with Canadian generally accepted accounting principles (GAAP). Financial information concerning SLF U.S. and MFS is presented below in Canadian and U.S. dollars to facilitate the analysis of underlying business trends. In the second quarter of 2009 the Company reported credit impairments in the Corporate segment which had not yet been allocated to the Company's business groups. Certain results from the second quarter of 2009 have been adjusted to reflect the allocation of these credit impairments from the Corporate segment to the Company's business groups. By business group, the adjustment impacts second quarter 2009 income as follows: SLF Canada $(7) million, SLF U.S. $(58) million, SLF Asia $(1) million, SLF U.K. $(2) million and Corporate Support $68 million. The restatement has no impact on the
